840 F.2d 16
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jerome H. BEGUN, M.D., Plaintiff-Appellant,v.Robert F. MAHLER, Jr.;  Robert L. Harper, Columbus OhioDept. of Probation & Parole Dept. of Justice,Defendants-Appellees.
No. 87-3858.
United States Court of Appeals, Sixth Circuit.
Feb. 24, 1988.

Before KEITH, BOYCE F. MARTIN Jr., and RYAN, Circuit Judges.

ORDER

1
This pro se plaintiff appeals a judgment of the district court which dismissed his civil action against defendants based upon their alleged infringement of his constitutional rights.  Upon examination of the record and briefs submitted by the parties, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
For the reasons stated by the district court in its memorandum and order, the final judgment entered July 30, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.